The Opinion of the Court was delivered by Treat, J. Rogers sued Blanchard before a justice of the peace. The cause of action, as stated in the summons, was “to answer the complaint of Thomas Rogers, in an action of trespass, by illegally taking', bringing, and detaining property to wit, one yoke of oxen, to' his damage not exceeding one hundred dollars.” On a trial before a jury, Rogers obtained' a judgment for $12. Blanchard appealed to the Circuit Court, where the cause was tried by a jury. The testimony showed that Blanchard took from the possession of .Rogers, a yoke of oxen worth $25, and detained them for eight days, when he returned them to the possession of Rogers. Rogers was thereby prevented from cultivating some five or six acres of corn, which would have yielded thirty bushels to the acre, with twenty cents to the bushel. The cattle were returned prior to the commencement of the suit. On this evidence, the jury found a verdict in favor of Rogers, for $2-50. Blanchard moved for a new trial and in arrest of judgment. The Court denied the motion for a new trial, but sustained the motion in arrest of judgment, and dismissed the suit. This- last decision is now assigned for error. The only point in the case is one of jurisdiction. - At the time the suit was instituted, the jurisdiction of justices of the peace in actions of trespass to personal property, was limited to cases where the damages claimed did not exceed twenty dollars. R. L. 401. There is nothing in the papers of the case, except the summons, from which to ascertain the precise amount of damages claimed by Rogers. The claim in the summons is not definite, but general, embracing any sum less than one bundled dollars. The summons ought properly to have stated the amount of damages as not exceeding twenty, instead of one hundred dollars. But is the statement in the summons to be the only criterion by which to determine the matter of jurisdiction? By the old law, this statement might govern as to jurisdiction. But under the recent statute it is conceived that this test is not conclusive on the question of jurisdiction. By the law of March 2, 1839, it is provided, that “upon the trial of all appeal cases before the Circuit Court, no exception shall be taken to the form or service of the summons issued by the justice of the peace, or to any proceedings before him; but the Court shall try the cause upon its merits, and in all cases of appeals from a justice of the peace, shall give judgment according to the rights of the parties, unless it shall appear from the evidence that the justice had no jurisdiction of the subject matter of the suit, in which case the suit, shall be dismissed at the cost of the plaintiff.” Laws of 1838-9, page 291. Under this provision, the question of jurisdiction is not to be determined from the process, but from the facts appearing in evidence. The jurisdiction depends, not on the form of the summons, but on the subject matter of the suit, as established by the testimony. If the proceedings before the justice leave the question of jurisdiction doubtful, it is, nevertheless, the duty of the Court to hear the evidence, and if it shows that the justice had jurisdiction the suit is to be retained and decided on the merits. Here, the justice had jurisdiction of the kind of action brought, and of the particular cause of action, unless the amount in controversy exceed twenty dollars. That was a matter to be solved on the trial. The property in question was worth $25, and if the plaintiff was entitled to recover to that extent the jurisdiction was avoided. The property, however, was restored to the plaintiff’s possession before the suit was brought, and the criterion of its recovery was not its value, but the injury the plaintiff had sustained in consequence of the taking and detention. This might well be less than twenty dollars. Two juries, on the evidence, have fixed the amount at much less than the maximum of justices’ jurisdiction in actions of trespass. These verdicts are conclusive of the question. The Circuit Court erred in arresting the judgment. The judgment is reversed, and judgment will be rendered here in favor of the plaintiff for $2-50, and the costs of the case. Judgment reversed.